DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/23/2019, 12/19/2019 and 1/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,049,232 in view of Kaiser et al. US 2016/0080706.  It is noted that claim 1 of US 11,049,232 does not explicitly disclose an image sensor having five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel, however Kaiser discloses that it is well known in the digital imaging art for an image sensor array to include five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel (figures 3A,4A; paragraphs 39-44, 48-51, 56-58).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US 11,049,232 with the teachings disclosed by Kaiser so that image signals in both the visible, infrared and panchromatic imaging spectrums may be captured.
In view of the above, since the subject matter recited in claim 1 of the instant application 16/480,270 is encompassed by the combination of claim 1 of US 11,049,232 and the Kaiser reference, allowing claim 1 of the instant Application 16/480,270 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of US 11,049,232 in view of Kaiser et al. US 2016/0080706.  It is noted that claim 3 of US 11,049,232 does not explicitly disclose an image sensor having five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel, however Kaiser discloses that it is well known in the digital imaging art for an image sensor array to include five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel (figures 3A,4A; paragraphs 39-44, 48-51, 56-58).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 3 of US 11,049,232 with the teachings disclosed by Kaiser so that image signals in both the visible, infrared and panchromatic imaging spectrums may be captured.
In view of the above, since the subject matter recited in claim 2 of the instant application 16/480,270 is encompassed by the combination of claim 3 of US 11,049,232 and the Kaiser reference, allowing claim 2 of the instant Application 16/480,270 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of US 11,049,232 in view of Kaiser et al. US 2016/0080706.  It is noted that claim 4 of US 11,049,232 does not explicitly disclose an image sensor having five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel, however Kaiser discloses that it is well known in the digital imaging art for an image sensor array to include five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel (figures 3A,4A; paragraphs 39-44, 48-51, 56-58).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 4 of US 11,049,232 with the teachings disclosed by Kaiser so that image signals in both the visible, infrared and panchromatic imaging spectrums may be captured.
In view of the above, since the subject matter recited in claim 4 of the instant application 16/480,270 is encompassed by the combination of claim 4 of US 11,049,232 and the Kaiser reference, allowing claim 4 of the instant Application 16/480,270 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of US 11,049,232 in view of Kaiser et al. US 2016/0080706.  It is noted that claim 5 of US 11,049,232 does not explicitly disclose an image sensor having five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel, however Kaiser discloses that it is well known in the digital imaging art for an image sensor array to include five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel (figures 3A,4A; paragraphs 39-44, 48-51, 56-58).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 5 of US 11,049,232 with the teachings disclosed by Kaiser so that image signals in both the visible, infrared and panchromatic imaging spectrums may be captured.
In view of the above, since the subject matter recited in claim 7 of the instant application 16/480,270 is encompassed by the combination of claim 5 of US 11,049,232 and the Kaiser reference, allowing claim 7 of the instant Application 16/480,270 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of US 11,049,232 in view of Kaiser et al. US 2016/0080706.  It is noted that claim 6 of US 11,049,232 does not explicitly disclose an image sensor having five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel, however Kaiser discloses that it is well known in the digital imaging art for an image sensor array to include five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel (figures 3A,4A; paragraphs 39-44, 48-51, 56-58).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 6 of US 11,049,232 with the teachings disclosed by Kaiser so that image signals in both the visible, infrared and panchromatic imaging spectrums may be captured.
In view of the above, since the subject matter recited in claim 9 of the instant application 16/480,270 is encompassed by the combination of claim 6 of US 11,049,232 and the Kaiser reference, allowing claim 9 of the instant Application 16/480,270 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of US 11,049,232 in view of Kaiser et al. US 2016/0080706.  It is noted that claim 7 of US 11,049,232 does not explicitly disclose an image sensor having five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel, however Kaiser discloses that it is well known in the digital imaging art for an image sensor array to include five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel (figures 3A,4A; paragraphs 39-44, 48-51, 56-58).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 7 of US 11,049,232 with the teachings disclosed by Kaiser so that image signals in both the visible, infrared and panchromatic imaging spectrums may be captured.
In view of the above, since the subject matter recited in claim 10 of the instant application 16/480,270 is encompassed by the combination of claim 7 of US 11,049,232 and the Kaiser reference, allowing claim 10 of the instant Application 16/480,270 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of US 11,049,232 in view of Kaiser et al. US 2016/0080706.  It is noted that claim 8 of US 11,049,232 does not explicitly disclose an image sensor having five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel, however Kaiser discloses that it is well known in the digital imaging art for an image sensor array to include five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel (figures 3A,4A; paragraphs 39-44, 48-51, 56-58).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 8 of US 11,049,232 with the teachings disclosed by Kaiser so that image signals in both the visible, infrared and panchromatic imaging spectrums may be captured.
In view of the above, since the subject matter recited in claim 11 of the instant application 16/480,270 is encompassed by the combination of claim 8 of US 11,049,232 and the Kaiser reference, allowing claim 11 of the instant Application 16/480,270 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of US 11,049,232 in view of Kaiser et al. US 2016/0080706.  It is noted that claim 9 of US 11,049,232 does not explicitly disclose an image sensor having five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel, however Kaiser discloses that it is well known in the digital imaging art for an image sensor array to include five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel (figures 3A,4A; paragraphs 39-44, 48-51, 56-58).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 9 of US 11,049,232 with the teachings disclosed by Kaiser so that image signals in both the visible, infrared and panchromatic imaging spectrums may be captured.
In view of the above, since the subject matter recited in claim 12 of the instant application 16/480,270 is encompassed by the combination of claim 9 of US 11,049,232 and the Kaiser reference, allowing claim 12 of the instant Application 16/480,270 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of US 11,049,232 in view of Kaiser et al. US 2016/0080706.  It is noted that claim 10 of US 11,049,232 does not explicitly disclose an image sensor having five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel, however Kaiser discloses that it is well known in the digital imaging art for an image sensor array to include five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel (figures 3A,4A; paragraphs 39-44, 48-51, 56-58).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 10 of US 11,049,232 with the teachings disclosed by Kaiser so that image signals in both the visible, infrared and panchromatic imaging spectrums may be captured.
In view of the above, since the subject matter recited in claim 13 of the instant application 16/480,270 is encompassed by the combination of claim 10 of US 11,049,232 and the Kaiser reference, allowing claim 13 of the instant Application 16/480,270 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of US 11,049,232 in view of Kaiser et al. US 2016/0080706.  It is noted that claim 11 of US 11,049,232 does not explicitly disclose an image sensor having five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel, however Kaiser discloses that it is well known in the digital imaging art for an image sensor array to include five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel (figures 3A,4A; paragraphs 39-44, 48-51, 56-58).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 11 of US 11,049,232 with the teachings disclosed by Kaiser so that image signals in both the visible, infrared and panchromatic imaging spectrums may be captured.
In view of the above, since the subject matter recited in claim 14 of the instant application 16/480,270 is encompassed by the combination of claim 11 of US 11,049,232 and the Kaiser reference, allowing claim 14 of the instant Application 16/480,270 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of US 11,049,232 in view of Kaiser et al. US 2016/0080706.  It is noted that claim 12 of US 11,049,232 does not explicitly disclose an image sensor having five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel, however Kaiser discloses that it is well known in the digital imaging art for an image sensor array to include five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel (figures 3A,4A; paragraphs 39-44, 48-51, 56-58).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 12 of US 11,049,232 with the teachings disclosed by Kaiser so that image signals in both the visible, infrared and panchromatic imaging spectrums may be captured.
In view of the above, since the subject matter recited in claim 15 of the instant application 16/480,270 is encompassed by the combination of claim 12 of US 11,049,232 and the Kaiser reference, allowing claim 15 of the instant Application 16/480,270 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of US 11,049,232 in view of Kaiser et al. US 2016/0080706.  It is noted that claim 13 of US 11,049,232 does not explicitly disclose an image sensor having five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel, however Kaiser discloses that it is well known in the digital imaging art for an image sensor array to include five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel (figures 3A,4A; paragraphs 39-44, 48-51, 56-58).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 13 of US 11,049,232 with the teachings disclosed by Kaiser so that image signals in both the visible, infrared and panchromatic imaging spectrums may be captured.
In view of the above, since the subject matter recited in claim 16 of the instant application 16/480,270 is encompassed by the combination of claim 13 of US 11,049,232 and the Kaiser reference, allowing claim 16 of the instant Application 16/480,270 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of US 11,049,232 in view of Kaiser et al. US 2016/0080706.  It is noted that claim 15 of US 11,049,232 does not explicitly disclose an image sensor having five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel, however Kaiser discloses that it is well known in the digital imaging art for an image sensor array to include five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel (figures 3A,4A; paragraphs 39-44, 48-51, 56-58).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 15 of US 11,049,232 with the teachings disclosed by Kaiser so that image signals in both the visible, infrared and panchromatic imaging spectrums may be captured.
In view of the above, since the subject matter recited in claim 18 of the instant application 16/480,270 is encompassed by the combination of claim 15 of US 11,049,232 and the Kaiser reference, allowing claim 18 of the instant Application 16/480,270 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of US 11,049,232 in view of Kaiser et al. US 2016/0080706.  It is noted that claim 16 of US 11,049,232 does not explicitly disclose an image sensor having five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel, however Kaiser discloses that it is well known in the digital imaging art for an image sensor array to include five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel (figures 3A,4A; paragraphs 39-44, 48-51, 56-58).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 16 of US 11,049,232 with the teachings disclosed by Kaiser so that image signals in both the visible, infrared and panchromatic imaging spectrums may be captured.
In view of the above, since the subject matter recited in claim 19 of the instant application 16/480,270 is encompassed by the combination of claim 16 of US 11,049,232 and the Kaiser reference, allowing claim 19 of the instant Application 16/480,270 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of US 11,049,232 in view of Kaiser et al. US 2016/0080706.  It is noted that claim 18 of US 11,049,232 does not explicitly disclose an image sensor having five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel, however Kaiser discloses that it is well known in the digital imaging art for an image sensor array to include five types of photosensitive channels, the five types of photosensitive channels comprising red, green and blue RGB channels, and infrared IR channel and a full-band W channel (figures 3A,4A; paragraphs 39-44, 48-51, 56-58).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 18 of US 11,049,232 with the teachings disclosed by Kaiser so that image signals in both the visible, infrared and panchromatic imaging spectrums may be captured.
In view of the above, since the subject matter recited in claim 20 of the instant application 16/480,270 is encompassed by the combination of claim 18 of US 11,049,232 and the Kaiser reference, allowing claim 20 of the instant Application 16/480,270 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 19, 24-25, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser et al. US 2016/0080706.

	Re claim 1, Kaiser discloses a multi-spectrum based image fusion apparatus (image acquisition device), comprising: a light acquisition device (inherent imaging lens and R,G,B,IR,W filters), an image processor (processor), and an image sensor (CCD or CMOS image sensor) having five types of photosensitive channels (R,G,B,IR,W) comprising red, green, blue, infrared and full-band W channels (figures 3A, 4A; paragraphs 39-44, 48-51, 56-58); wherein the light acquisition device (lens and R,G,B,IR,W filters) is configured to acquire target light corresponding to incident light (figures 3A, 4A; paragraphs 39-44, 48-51, 56-58); the image sensor (CCD or CMOS) is configured to convert the target light into an image signal through the RGB channels, the IR channel and the W channel (paragraph 39); and the image processor is configured to analyze the image signal into RGB color signals and a brightness signal, and fuse the RGB color signals and the brightness signal to obtain a fused image, wherein a collection of the channels based on which of the RGB color signals and the brightness signal are obtained comprises the five types of photosensitive channels (R,G,B,IR,W) (figure 5; paragraphs 62-74).

	Re claim 6, Kaiser further discloses that the light acquisition device (R,G,B,IR,W filters) is further configured to filter a spectrum component of a first predetermined wavelength range from the incident light to obtain the target light; wherein the first predetermined wavelength range is a spectrum wavelength range in which a difference between responsivities of the RGB channels and of a brightness channel of the image sensor at an infrared band is greater than a first predetermined threshold, the brightness channels being the IR channel or the W channel (figures 3A,4A; paragraphs 39-44, 48-51,56-58).

	Re claim 19, claim 19 is directed to an image fusion method including all of the limitations of the multi-spectrum based image fusion apparatus of claim 1.  Therefore, the rejection of claim 1 above also applies to claim 19.

	Re claim 24, Kaiser discloses an image sensor having five types of photosensitive channels comprising red, green and blue RGB channels, an infrared channel and a full-band W channel, a proportion of pixels corresponding to the W channel is greater than a proportion of pixels corresponding to any other photosensitive channels (there are more W channels than R,G,B, or IR channels) (figures 3A, 4A; paragraphs 39-44, 48-51,56-58).

	Re claim 25, Kaiser further discloses that the proportion of pixels corresponding to the W channel is ½ (half of the pixels are W pixels) and the proportion of pixels corresponding to each photosensitive channel of the RGB channels and the IR channel is the same (there are the same amount of R,G,B and IR channels) (figure 4A; paragraphs 56-58).

	Re claim 28, Kaiser further discloses that the proportion of pixels corresponding to each photosensitive channel of the RGB channels is the same and the proportion of pixels corresponding to the W channel is ½ of the pixels corresponding to each of the five types of photosensitive channels are arranged as a uniform mesh (figure 4A, paragraphs 56-58).

	Re claim 30, claim 30 is directed to a non-transitory storage medium for storing executable codes that perform a multi-spectrum based image fusion method including all of the limitations of the multi-spectrum based image fusion apparatus of claim 1.  Therefore, the rejection of claim 1 above also applies to claim 30.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jelley et al. US 2009/0002475 discloses an image fusion device for fusing an infrared image and a visible image.
Shukla et al. US 2018/0069996 discloses a method and device for generating a composite image by fusing an infrared image and a visible image.
Pu et al. US 11,057,592 discloses an image capturing device including an RGBIR image sensor for capturing visible and infrared images.
Sato US 2019/0068929 discloses an image capturing device including an image sensor capable of capturing R,G,B, IR and W image signals.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699